Citation Nr: 0915210	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  06-09 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bronchial asthma.

2.  Entitlement to service connection for allergic or 
vasomotor rhinitis.

3.  Entitlement to service connection for sinusitis with 
nasal polyposis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran had active duty (AD) service from October 1988 to 
December 1995, as well as active duty for training (ADT) as a 
reservist from April 1987 to June 1987.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
denying service connection for bronchial asthma and allergic 
or vasomotor rhinitis, as well as from a March 2007 RO rating 
decision also denying service connection for sinusitis with 
nasal polyposis.  

While the Veteran, in her VA Form 9 submitted in August 2006, 
had requested a hearing before the Board, she withdrew that 
hearing request by a signed submission received in March 
2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The Veteran has variously contended that she developed her 
bronchial asthma, allergic or vasomotor rhinitis, and 
sinusitis with nasal polyposis as a result of exposure to 
asbestos in service, or as a result of exposure to chemical 
agents in service, or as a result of exposure to fumes of 
C.A.R.C., a type of paint, in service, or otherwise as a 
result of service.  

In her August 2005 notice of disagreement, the Veteran listed 
her exposures in service which she considers causative of her 
claimed conditions:  

I was exposed to Environmental hazards, asbestos, 
oil well fires, tanker fires, contaminated sand 
from dead animals we had to bury[,] [b]urning 
feces, biting insects and parasites, contaminated 
sand storms blowing contaminants in my nose, mouth, 
[e]yes, ears and on my skin . . . [a]s well as 
exposure to chemicals [f]rom the Khamisiyah Pit 
demolition of Iraqi chemical weapons, [for] which I 
submit evidence of units that were [e]xposed to the 
large chemical cloud of poison containing nerve 
agents, me and my unit the 249th [Engineering 
Battalion].  . . .  [B]ecause of this I have asthma 
and rhinitis. . . .

While the Veteran has not provided corroboration of specific 
exposures causing specific harms, her service DD Forms 214 
from her period of ADT and her subsequent period of AD verify 
that she received military training as a plumber and that she 
served in that occupational specialty.  She has also provided 
unit records informing of her stationing and activities in 
service.  The Board finds sufficient evidence of record to 
believe reasonably that the Veteran suffered some respiratory 
tract exposure to potentially harmful chemicals or other 
agents in service, which may serve as a potential basis for 
service connection for her claimed bronchial asthma, allergic 
or vasomotor rhinitis, and sinusitis with nasal polyposis.  

The Veteran's service treatment records and service 
examination records contain no findings or diagnoses of any 
respiratory, nasal, or sinus conditions.  A routine chest X-
ray in October 1995 was negative.  Her October 1995 service 
separation examination noted that she is a smoker, with no 
chronic problems, and found her nose, sinuses, mouth, throat, 
and lungs and chest to be normal.  

Although the Veteran calls attention to a finding of a mass 
on her neck for which she was evaluated in service in May 
1994, there is no basis shown in the record for any 
association between that condition (ultimately diagnosed at 
that time as a cervical adenopathy of unknown etiology) and 
her currently claimed disabilities.  Also, the Veteran has 
submitted a May 2008 examination report with an opinion that 
it was "highly likely" that the Veteran's chronic sinusitis 
and asthma were "exacerbated" in service, but such an 
opinion cannot ultimately be relied upon in the absence of 
evidence of sinusitis or asthma in service or prior to 
service, because a condition that is not present cannot be 
"exacerbated."  A medical opinion is inadequate when 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  Hence, the Board is unconvinced that 
the submitted May 2008 medical examination opinion is 
ultimately supportive of the Veteran's claims.

However, exposures in service may have resulted in harms 
resulting in disability later.  The VA treatment records 
contained within the claims file include records of pulmonary 
function tests conducted July 2004 revealing a mild 
restrictive ventilatory defect, judged to be consistent with 
early interstitial lung disease.  It is unclear from the 
record what might be an attributable cause of that 
interstitial lung disease, and whether environmental factors 
may have contributed.  Also unclear from the medical record 
is the precise nature of the Veteran's lung disease or 
diseases.  Her claim is for asthma, but the July 2004 
pulmonary function tests indicate restrictive, and not 
obstructive, lung disease.  She has asserted exposure to 
asbestos or other potential lung irritants which may have 
given rise to her current conditions.  A VA examination has 
not been conducted to address whether such a causal link to 
exposures in service is likely to be true for this Veteran.  

VA has a duty to fully and sympathetically develop the 
Veteran's claim to its optimum, which includes determining 
all potential claims raised by the evidence and applying all 
relevant laws and regulations.  Moody v. Principi, 360 F.3d 
1306, 1310 (Fed. Cir. 2004).  There is also a duty to address 
all theories of entitlement raised by the appellant or the 
evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545, 
553 (2008).  Accordingly, remand is in order for a VA 
examination addressing the etiology of current respiratory 
disease as related to exposures in service.  

If the Veteran suffered irritation or damage of her 
respiratory tract in service, there is no basis from the 
current record for clarifying whether such exposure would 
extend to encompass damage to the sinus and nasal tissues, to 
support her claims for allergic or vasomotor rhinitis and 
sinusitis with nasal polyposis.  The Board cannot make its 
own independent medical determination, and it must have 
plausible reasons, based upon medical evidence in the record, 
for its determinations.  Evans v. West, 12 Vet. App. 22, 30 
(1998); Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Thus, a 
remand is in order for an examination to address questions of 
possible etiology of all her claimed conditions on appeal, as 
related to occupational or other environmental exposures in 
service.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide information 
or evidence which may support her assertions of 
asbestos or other chemical exposures in service, 
effects of these upon her lungs, sinuses, and 
nasal tissue, and the presence of her claimed 
disabilities as due to asserted exposures.  All 
records and responses received should be 
associated with the claims file, and any 
reasonably indicated evidentiary development 
should be undertaken with the Veteran's 
assistance, as appropriate.  

2.  Obtain and associate with the claims file 
the Veteran's service personnel records, to 
include records of occupational training and 
occupational duties in service, to the extent 
available.  

3.  Then, afford the Veteran an appropriate 
examination by a medical practitioner who has 
knowledge of the effects of environmental 
exposures to asbestos and other hazardous 
chemical or other agents (to include in military 
occupational contexts to include plumbing work 
and use of C.A.R.C. paint) upon the lungs, 
sinuses, and nasal tissues.  The examiner must 
address specific medically-based questions 
implicated by the Veteran's claims for service 
connection for bronchial asthma, allergic or 
vasomotor rhinitis, and sinusitis with nasal 
polyposis, as related to exposures in service.  
The claims folders must be made available to the 
examiner for review.  Any reasonably indicated 
non-invasive tests and studies should be 
conducted.  The examiner should answer the 
following:

a.  The examiner should assess the presence or 
absence, and the nature of, any current 
respiratory disorders, to include the 
interstitial lung disease noted upon pulmonary 
function tests conducted in July 2004, and 
whether the Veteran has asthma or an 
asthmatic-type lung disease.

b.  For each respiratory disorder identified, 
as well as separately for the Veteran's 
claimed allergic or vasomotor rhinitis, and 
for her claimed sinusitis with nasal 
polyposis, the examiner should opine whether 
it is at least as likely as not (i.e., to at 
least a 50-50 degree of probability) that 
environmental exposures in the course of 
military occupational activities or otherwise 
in service caused or substantially contributed 
to onset of the claimed disease, or that any 
such claimed disorder is otherwise causally 
related to service, OR whether such a causal 
or contributory relationship is unlikely 
(i.e., less than a 50-50 degree of 
probability).  

c.  In answering these questions, the examiner 
must carefully review the record to assist in 
evaluating when and under what circumstances 
the Veteran's claimed diseases developed.  The 
Veteran's assertions of occupational exposures 
in military contexts should generally be 
accepted as valid, to the extent reasonable 
and not contradicted by the record.  In the 
examination interview the Veteran should be 
asked to detail her exposures in service (to 
the extent known), to inform the examiner's 
opinion.  

d.  Note:  The term "at least as likely as 
not" as used above does not mean merely 
within the realm of medical possibility, but 
rather that the weight of medical evidence 
both for and against a conclusion is so evenly 
divided that it is as medically sound to find 
in favor of causation as it is to find against 
it.

e.  Any opinion provided should include 
discussion of specific evidence of record.  
The conclusions of the examiner should reflect 
review of the claims file, and the discussion 
of pertinent evidence.

4.  Thereafter, the RO should readjudicate the 
remanded claims de novo.  If any one of the 
benefits sought is not granted to the Veteran's 
satisfaction, the Veteran and his representative 
should be provided with a supplemental statement 
of the case and afforded the appropriate 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

